NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1093
                                       __________

                                SOJOURNER RUDISILL,
                                            Appellant

                                             v.

     INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE
            WORKERS; US AIRWAYS/AMERICAN AIRLINES
                ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-18-cv-05435)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                September 24, 2021
              Before: JORDAN, MATEY and NYGAARD, Circuit Judges

                           (Opinion filed: September 27, 2021)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Sojourner Rudisill appeals from the District Court’s orders

dismissing her complaint arising under the Railway Labor Act (“RLA”) concerning an

employment arbitration decision. We will affirm.

       Because the parties are familiar with the background, we present only a summary.

Rudisill is a former employee of American Airlines (“American” or “the airline”).1 In

2013, American terminated her employment. Rudisill filed a grievance to challenge her

termination, and, under the collective bargaining agreement (“CBA”) between the airline

and her union, International Association of Machinists and Aerospace Workers (“IAM”),

her case went to arbitration before the System Review Board (“Board”). Under the CBA,

the Board consisted of three members: one chosen by American, one chosen by IAM,

and a neutral member selected by both American and IAM. Rudisill appeared at the July

2016 arbitration hearing with her own attorney, but her union representative and counsel

for the airline objected. The union representative indicated that outside counsel had no

right to be there and that the neutral board member agreed. Private counsel left the

hearing. The Board upheld Rudisill’s termination on December 16, 2016.

       On December 18, 2016, Rudisill filed her complaint against American and IAM in

the District Court and raised three claims: (1) due process deprivation when her

privately-retained attorney was barred from the hearing; (2) breach of the CBA by failing

to render a timely decision; and (3) “fraud or corruption” under the RLA when her

attorney was not allowed to participate in the hearing. American and IAM filed separate


1
 Rudisill was employed by U.S. Airways, which ceased to exist after its merger with
American Airlines.

                                            2
motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). The District Court

considered her claims to set aside or remand the arbitration decision under § 153 First (q)

of the RLA. On February 21, 2020, the District Court granted both motions to dismiss,

dismissing Rudisill’s due process and breach of contract claims with prejudice, ruling

that neither was within the limited categories of review permitted by the RLA. As for

Rudisill’s RLA “fraud or corruption” claim, the District Court dismissed it due to

insufficient facts to plausibly plead a high degree of improper conduct by the Board.

However, the dismissal was without prejudice to allow Rudisill to file an amended

complaint, noting that she also may add a claim against her union for breach of duty of

fair representation.

       Rudisill filed an amended complaint, again alleging fraud or corruption against

IAM and American. She also added a claim that IAM breached its duty of fair

representation, alleging that it failed in its investigation and handling of her grievance.

Both defendants again filed separate motions to dismiss. On December 18, 2020, the

District Court found that the amended complaint still did not contain sufficient

allegations to plead a “fraud or corruption” claim, noting that Rudisill based her claim on

actions of IAM’s counsel and the airline’s counsel but made no allegations regarding the

conduct of the Systems Review Board. Further, the District Court found that Rudisill’s

claim against the union for breach of the duty of fair representation was time-barred

because that claim was filed beyond the applicable six-month statute of limitations.

Accordingly, the District Court granted both motions to dismiss and directed the Clerk of

Court to close the case.

                                              3
       This appeal followed, and we have appellate jurisdiction under 28 U.S.C. § 1291.

We review de novo the District Court’s order dismissing Rudisill’s complaint. See

Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 151 (3d Cir. 2018).

       On appeal, Rudisill challenges only the District Court’s February 21, 2020

dismissal of her claim that she was deprived of due process when her attorney was barred

from the arbitration hearing. As the District Court explained, judicial review of an

arbitration board’s award under the RLA is limited to the three narrow circumstances:

(1) the arbitrators failed to comply with the RLA; (2) the arbitration board acted outside

of its jurisdiction; or (3) a member of the arbitration board engaged in fraud or

corruption. See United Steelworkers of Am. Loc. 1913 v. Union R.R., 648 F.2d 905, 910

(3d Cir. 1981) (citing Union Pacific R.R. v. Sheehan, 439 U.S. 89, 93 (1978) (per

curiam)). Due process claims do not fall within those narrow categories for review. See

id. at 911. Thus, the District Court did not err in dismissing Rudisill’s due process claim.

Rudisill argues that we should overturn our precedent because it was wrongly decided,

noting that other courts of appeals have reached a contrary result. However, we decline

to do so; our prior precedent is binding. See 3d Cir. I.O.P. 9.1.

       Accordingly, we will affirm the District Court’s judgment.




                                             4